  Case 2:19-cv-00120-LGW-BWC Document 19 Filed 06/08/20 Page 1 of 2

                                                                                                  FILED
                                                                                       John E. Triplett, Acting Clerk
                                                                                        United States District Court


                      IN THE UNITED STATES DISTRICT COURT                          By CAsbell at 12:52 pm, Jun 08, 2020

                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 JASON DANIEL UNDERWOOD,

                Plaintiff,                                  CIVIL ACTION NO.: 2:19-cv-120

        v.

 MORAN TOWING COMPANY,

                Defendant.


                        SECOND AMENDED SCHEDULING ORDER

       On May 29, 2020, the Court conducted a telephonic conference with the parties. Doc.

18. During this conference, the Court reviewed the parties’ status report, and the parties agreed

there are outstanding discovery depositions. Id. at 1. The parties also note Plaintiff is still

undergoing medical treatment, with surgery anticipated in the next 60 days. Id. Accordingly,

the Court amends its prior Amended Scheduling Order, doc. 15, and sets forth the following

deadlines.


LAST DAY FOR FILING ALL CIVIL MOTIONS,
INCLUDING DAUBERT MOTIONS, BUT
EXCLUDING MOTIONS IN LIMINE                                                   September 14, 2020


DEPOSITIONS OF ALL WITNESSES TAKEN FOR USE
AT TRIAL                                                                       December 11, 2020


PRE-TRIAL ORDER DUE                                                            December 18, 2020

       All other deadlines and instructions in the Court’s prior Orders remain in full force and

effect. Docs. 11, 15. During the telephonic conference, Plaintiff raised concerns about costs
  Case 2:19-cv-00120-LGW-BWC Document 19 Filed 06/08/20 Page 2 of 2



incurred due to recent expert disclosures by Defendant. Doc. 18. Any request for a cost award

or other sanctions must be made by written motion, and the parties shall confer about any issue

prior to filing a motion.

       SO ORDERED, this 8th day of June, 2020.




                                     ____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                2
